DETAILED ACTION
Response to Amendment
	This action is in response to the applicant’s amendment received 06/09/2022. The amendments made to the claims do not place the application in condition for allowance for the reasons set forth below. Claims 1-7, 9-12, and 15-21 are pending.
Response to Arguments
Applicant’s arguments filed 06/09/2022 with respect to amended claims 1 and 9 have been fully considered and are persuasive. 
Examiner agrees the amendments made to claim 9 are sufficient to overcome the 112(b) rejection. Therefore, the 112(b) rejection of claims 9-12 and 15-20 has been withdrawn.
Examiner also agrees Shin fails to disclose or suggest “wherein along the first interlocking portion, the first strand extends away from the narrowed portion towards the second longitudinal end of the expandable structure, then bends back on itself, and then extends towards the first longitudinal end of the expandable structure and the narrowed portion” as now recited in amended claim 1 or “wherein along the first interlocking portion, the first strand extends away from the narrowed portion, then bends back on itself, and then extends towards the narrowed portion such that the first strand forms a curve that is concave towards the first end of the expandable structure” as now recited in amended claim 9. Therefore, the 102(a)(1) rejection of claims 1, 2, 4-7, 9, 10, 12, 15, 16, and 18-20 by Shin et al. has been withdrawn. 
Claim Objections
Claims 1, 9, and 21 are objected to because of the following informalities: typographical errors. 
Lines 11 and 13 of claim 1 should be amended as follows: “the [[tubular]] expandable structure” 
Line 13 of claim 9 should be amended as follows: “the [[tubular]] expandable structure”
Lines 18 and 20 of claim 9 should be amended as follows: “the first and second interlocking portions”
Line 12 of claim 21 should be amended as follows: “move through the 
Appropriate corrections are required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 21 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shin et al. (US Pub. No. 2007/0173927).
Shin discloses a method for positioning an expandable structure (80) in a bend in a tubular structure having a wall (a blood vessel; for example, see Figures 8 and 9) comprising positioning the expandable structure (80) in a low-profile state along the bend in the tubular structure (via guide tube 50; for example, see Figure 7, paragraphs 88-89, in which 80 is delivered the same way to a stenosal portion in straight vessel and a winding vessel), wherein the expandable structure (80) has first and second longitudinal ends (for example, see Figures 5 and 7-9 and annotated figure below) and comprises a strand of material interwoven to form a plurality of joints (see annotated figure below), wherein at least one of the joints includes a first strand slidably interlocked with a second strand (for example, see Figures 5-6b and annotated figure below), and wherein at least one of the first strand and the second strand bends back on itself to form a restriction (r) that limits disengagement of the first strand and the second strand at the joint (see annotated figure below), and wherein the first strand bends back on itself to form a narrowed portion with itself, and the narrowed portion of the first strand forms a first restriction (r1) such that the second strand cannot move through the [[first]] narrowed portion (see annotated figure below, wherein r1 is a closed narrowed portion that prevents the second strand from moving therethrough), and wherein the first strand forms a curved portion (the bent portions) that partially encloses a gap (the space between adjacent struts), and the second strand extends through the gap (for example, see Figure 6b), expanding the expandable structure (80) into apposition with the tubular structure wall along the bend such that the expandable structure conforms to the tubular structure wall (for example, see Figures 8-9), moving the first and second interlocking portions away from one another along a length of the expandable structure under tensile stress (for example, see Figures 6b, 8, and 9, wherein the interlocking portions move away from one another on the inner curve portions where there is tensile stress), and moving the first and second interlocking portions toward one another along a length of the expandable structure under compressive stress (for example, see Figures 6a, 8, and 9, wherein the interlocking portions move toward one another on the outer curve portions where there is compressive stress).

    PNG
    media_image1.png
    316
    445
    media_image1.png
    Greyscale

	Allowable Subject Matter
Claims 1-7, 9-12, and 15-20 are allowed. The following is an examiner’s statement of reasons for allowance: 
Regarding claims 1-7, the prior art fails to disclose or suggest, in combination with other limitations recited in the claims, wherein along the first interlocking portion, the first strand extends away from the narrowed portion towards the second longitudinal end of the expandable structure, then bends back on itself, and then extends towards the first longitudinal end of the expandable structure and the narrowed portion, and performing the steps of moving the first and second interlocking portions away from one another along a length of the expandable structure under tensile stress, and moving the first and second interlocking portions toward one another along a length of the expandable structure under compressive stress.
Regarding claims 9-12 and 15-20, the prior art fails to disclose or suggest, in combination with other limitations recited in the claims, wherein along the first interlocking portion, the first strand extends away from the narrowed portion, then bends back on itself, and then extends towards the narrowed portion such that the first strand forms a curve that is concave towards the first end of the expandable structure, and performing the steps of moving the first and second interlocking portions away from one another along a length of the expandable structure under tensile stress, and moving the first and second interlocking portions toward one another along a length of the expandable structure under compressive stress.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELANIE R TYSON whose telephone number is (571)272-9062.  The examiner can normally be reached on M-Th 5:30 AM - 3:30 PM (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on 571-272-4696.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MELANIE R TYSON/Primary Examiner, Art Unit 3771                                                                                                                                                                                                        June 14, 2022